Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 2/3/2022
Claims 1-20 have been submitted for examination
Claims 1-20 have been allowed
Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to  memory system includes a memory device including a plurality of cells associated with multiple pages and a controller. The controller selects a read bias set in response to a read address and modifies the read bias set to generate modified read bias set using one of a plurality of modification arrays. The controller performs a read operation on the select page using the modified read bias set. For a select read bias of the read bias set, the controller accumulates a fail bit count corresponding to a read operation using a select modified read bias of the modified read bias set into the plurality of accumulators using subtraction or addition. When an absolute value of a certain accumulator of the fail bit count is greater than a threshold, the controller shifts the select read bias in a correction direction by a specific magnitude corresponding to the accumulator sign. 

The prior art of record, for example Venkitachalam teaches a data storage device that includes a non-volatile memory, selecting an updated reference voltage as one of a reference voltage, a first alternate reference voltage and a second alternate reference voltage. The first alternate 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A memory system comprising: a memory device including a plurality of cells associated with multiple pages; and a controller coupled to the memory device and suitable for: selecting a read bias set including a plurality of read biases in response to an address for reading a select page among the multiple pages; modifying the read bias set to generate a modified read bias set using one of a plurality of modification arrays, wherein a number of elements in each modification array corresponds to a number of read biases for the select page, and each modification array has a modification array list containing a matrix entry designating a correction of a select read bias between different program states; performing a read operation on the select page using the modified read bias set having been modified by the correction designated in the modification array list; accumulating, for the elect read bias of the read bias set, a fail bit count corresponding to a read operation using a select modified read bias, associated with the matrix entry designating the correction, of the modified read bias set; and when the absolute accumulator value is greater than a threshold, updating the select read bias 
	Claims 2-10 depend from claim 1, are also allowable.
	Claim 11 is allowable for the same reasons as per Claim 1.
	Claims 12-20 depend from claim 11, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112